Case: 22-70011     Document: 00516542825          Page: 1    Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 22-70011                     November 11, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Stephen Dale Barbee,

                                                             Plaintiff—Appellee,

                                       versus

   Bryan Collier; Bobby Lumpkin; Dennis Crowley,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-3077


   Before Dennis, Elrod, and Willett, Circuit Judges.
   Per Curiam:*
          Defendants appeal the district court’s preliminary injunction ordering
   Defendants to enact a policy protecting all inmates’ religious rights during
   capital punishment executions. This order that Defendants adopt a policy
   protecting all inmates’ religious rights during executions was unwarranted




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-70011      Document: 00516542825           Page: 2   Date Filed: 11/11/2022




                                     No. 22-70011


   because it is not narrowly drawn to the Plaintiff requesting relief. Therefore,
   we VACATE the district court’s preliminary injunction as overbroad.
                                          I.
          In 2006, a Texas state jury convicted Plaintiff Stephen Barbee of
   capital murder, and the trial court sentenced him to death. See Barbee v.
   Texas, No. AP–75,359, 2008 WL 5160202 (Tex. Crim. App. Dec. 10, 2008)
   (affirming conviction and sentence), cert. denied, 558 U.S. 856. Both the state
   and federal courts denied habeas relief. See Barbee v. Davis, 728 F. App’x 259
   (5th Cir. 2018) (affirming denial of habeas relief).
          Since April 21, 2021, the Texas Department of Criminal Justice
   (TDCJ) has had a written policy which allows a spiritual advisor to be present
   within the execution chamber during the execution. This policy is silent as to
   whether the spiritual advisor may pray or touch the inmate. However, TDCJ
   denied such accommodations for several inmates. On September 8, 2021, the
   United States Supreme Court granted a petition for writ of certiorari in one
   such case, Ramirez v. Collier, to decide whether an inmate is entitled at the
   preliminary injunction stage to have a spiritual advisor pray and touch the
   inmate under the Religious Land Use and Institutionalized Persons Act of
   2000 (RLUIPA). Ramirez v. Collier, 142 S. Ct. 50 (2021).
          On September 21, 2021, Plaintiff Stephen Barbee filed the instant
   litigation against the relevant directors of the TDCJ in the United States
   District Court for the Southern District of Texas. Barbee alleged that TDCJ
   refused to allow his spiritual advisor to pray and touch him while in the
   execution chamber, which Barbee alleged violated the RLUIPA and the First
   Amendment’s Free Exercise Clause. The district court stayed Barbee’s
   execution until TDCJ “allows his chosen spiritual advisor in the execution
   chamber, authorizes contact between Barbee and his spiritual advisor, and




                                          2
Case: 22-70011     Document: 00516542825           Page: 3   Date Filed: 11/11/2022




                                    No. 22-70011


   allows his spiritual advisor to pray during the execution.” The district court
   then stayed Barbee’s case pending the Supreme Court’s decision in Ramirez.
          On March 24, 2022, the Supreme Court decided Ramirez, holding the
   inmate in that case was entitled to a preliminary injunction ordering TDCJ to
   allow his spiritual advisor to pray and lay hands on him during the execution.
   Ramirez v. Collier, 142 S. Ct. 1264 (2022). After Ramirez, TDCJ agreed to
   allow Barbee’s spiritual advisor to audibly pray, lay hands on Barbee, and to
   hold Barbee’s hand during the execution. The Texas trial court then set
   Barbee’s execution as November 16, 2022.
          In the instant case, Defendants moved to dismiss Barbee’s case as
   moot, attaching an affidavit by Bobby Lumpkin, Director of the Correctional
   Institutions Divisions of TDCJ, attesting to his agreement to Barbee’s
   requests concerning his spiritual advisor. The district court ordered further
   briefing as to whether a preliminary injunction as opposed to dismissal would
   be more appropriate. Defendants filed supplemental briefs containing
   substantially similar arguments as before, while Barbee urged entry of an
   “order forbidding the execution without an official change of policy” in order
   to prevent a last-minute change in policy.
          The district court denied the Defendants’ motion to dismiss. In the
   same order, observing that because “TDCJ is now operating under an
   unwritten policy where prison officials may unilaterally decide whether to
   allow an inmate’s requested accommodation . . . the accommodation may be
   withdrawn at the will or caprice of any prison official at the last moment,”
   the district court found a preliminary injunction appropriate. The district
   court issued the following preliminary injunction:
          Texas [TDCJ] may proceed with the execution of Stephen
          Barbee on November 16, 2022, only after it publishes a clear
          policy that has been approved by its governing policy body that
          (1) protects an inmate’s religious rights in the execution



                                         3
Case: 22-70011      Document: 00516542825           Page: 4    Date Filed: 11/11/2022




                                     No. 22-70011


          chamber and (2) sets out any exceptions to that policy, further
          describing with precision what those exceptions are or may be.
   Defendants filed an interlocutory appeal of the district court’s order granting
   a preliminary injunction.
                                          II.
          This court reviews a “district court's grant of a preliminary injunction
   . . . for abuse of discretion.” Women’s Med. Cty. of Nw. Hous. v. Bell, 248 F.3d
   411, 418-19 (5th Cir. 2001). “Findings of fact are reviewed only for clear
   error; legal conclusions are subject to de novo review.” Id. at 419. “Issuance
   of an injunction rests primarily in the informed discretion of the district
   court. Yet injunctive relief is a drastic remedy, not to be applied as a matter
   of course.” Marshall v. Goodyear Tire & Rubber Co., 554 F.2d 730, 733 (5th
   Cir. 1977) (internal citations omitted).
          There is no doubt that Barbee is entitled to have his spiritual advisor
   pray and touch him in the execution room under Ramirez, as the
   circumstances are nearly identical. See 142 S. Ct. at 1275-82. However, that
   is not what the district court ordered; it went beyond the circumstances of
   Barbee’s case and ordered the Defendants to enact a written policy on
   religious accommodation that would apply to all executions. The proper
   scope of the injunction is the relevant issue here.
          “A district court abuses its discretion if it issues an injunction that ‘is
   not narrowly tailored to remedy the specific action which gives rise to the
   order as determined by the substantive law at issue.’” O’Donnell v. Harris
   Cnty., 892 F.3d 147, 163 (5th Cir. 2018) (quoting Scott v. Schedler, 826 F.3d
   207, 211 (5th Cir. 2016)), overruled on other grounds by Daves v. Dallas Cnty.,
   22 F.4th 522 (5th Cir. 2022). The Prison Litigation Reform Act (PLRA)
   further limits what scope is appropriate in this case. See, e.g., Native Am.
   Council of Tribes v. Weber, 750 F.3d 742, 753 (8th Cir. 2014) (applying the




                                           4
Case: 22-70011      Document: 00516542825           Page: 5   Date Filed: 11/11/2022




                                     No. 22-70011


   PLRA to an injunction under the RLUIPA affecting a prison’s policies on
   tobacco use). The PLRA provides: “In any civil action with respect to prison
   conditions, . . . [p]reliminary injunctive relief must be narrowly drawn,
   extend no further than necessary to correct the harm the court finds requires
   preliminary relief, and be the least intrusive means necessary to correct that
   harm.” 18 U.S.C. § 3626(a)(2).
          We have held that “[t]he PLRA limits relief to the particular plaintiffs
   before the court.” Ball v. LeBlanc, 792 F.3d 584, 599 (5th Cir. 2015). For
   example, in Ball v. LeBlanc, we vacated an injunction which ordered the
   implementation of air conditioning in the entire death row unit to abate an
   Eighth Amendment violation of excessive heat. Id. at 598-600. We concluded
   the district court “erred because it awarded relief facility-wide, instead of
   limiting such relief to [the particular plaintiffs] Ball, Code, and Magee.” Id.
   at 598. We noted that “[t]his is not a class action; Ball, Code, and Magee are
   the only plaintiffs before the court. As a result, any relief must apply only to
   them, if possible.” Id. at 599.
          Although not citing the PLRA, we have also vacated an injunction
   similar to the one in this case which mandated a prison reduce a policy to
   writing. Gates v. Cook, 376 F.3d 323, 338-39 (5th Cir. 2004). In Gates v. Cook,
   the district court ordered the state department of corrections to “reduce a
   general preventive maintenance schedule and program to writing” in order
   to abate conditions in death row found to be unconstitutional under the
   Eighth Amendment. Id. at 338. We vacated the injunction because “[w]hile
   federal courts can certainly enter injunctions to prevent Eighth Amendment
   violations, they are not to micromanage state prisons.” Id. at 339 (citing Bell
   v. Wolfish, 441 U.S. 520, 562 (1979)). The district court had already “entered
   injunctions to directly remedy each of the complained-of conditions that rise
   to the level of an Eighth Amendment violation,” and the plaintiff “cited no
   case that supports the proposition that the trial court can further affect the



                                          5
Case: 22-70011      Document: 00516542825           Page: 6   Date Filed: 11/11/2022




                                     No. 22-70011


   internal operations of [the department of corrections] by requiring it to
   produce a writing preventive maintenance program to which it will adhere.”
   Id. We reasoned that “[t]he additional requirement of a written preventive
   maintenance program, while desirable, [was] not independently supported by
   additional conditions that constitute an Eighth Amendment violation, and it
   [could] []not stand.” Id.
          This approach is consistent with the Supreme Court’s instructions in
   Ramirez, 142 S. Ct. 1264. As explained, in Ramirez, the Supreme Court
   addressed a nearly identical claim under the RLUIPA to have a pastor pray
   and lay hands on the inmate during the execution and held that, under the
   circumstances, such claims warranted preliminary injunctive relief. Id. at
   1284. The district court in this case focused on the Supreme Court’s
   statement in Ramirez that “[i]f States adopt clear rules in advance, it should
   be the rare case that requires last-minute resort to the federal courts.” Id. at
   1283. However, this statement was not a requirement on states but a
   recommendation on how to achieve “timely resolution of [RLUIPA] claims”
   within the prison grievance system and thus avoid last-minute federal court
   litigation. Id. On the other hand, when cases do reach the federal courts and
   “relief is appropriate under RLUIPA, the proper remedy is an injunction
   ordering the accommodation.” Id.
          Turning to the circumstances of this case, the district ordered the
   Defendants to “publish a clear policy that has been approved by its governing
   policy body that (1) protects an inmate’s religious rights in the execution
   chamber and (2) sets out any exceptions to that policy, further describing
   with precision what those exceptions are or may be.” However, this “facility-
   wide relief” is improper under the PLRA because it goes beyond relief for
   Barbee himself. See Ball, 792 F.3d at 598-99. Barbee did not bring a class
   action; he sought only individual injunctive relief in his complaint.




                                          6
Case: 22-70011      Document: 00516542825         Page: 7   Date Filed: 11/11/2022




                                   No. 22-70011


          While a written policy may be desirable, see Gates, 376 F.3d at 339;
   Ramirez, 142 S. Ct. at 1283, the available remedy for Barbee’s RLUIPA
   violation “is an injunction ordering the accommodation,” see Ramirez, 142 S.
   Ct. at 1283. As it stands, the preliminary injunction ordering the Defendants
   to enact a written policy on religious accommodation that would apply to all
   executions is overbroad and must be vacated. The district court may instead
   consider what relief specific to Barbee is consistent with Ramirez and is
   appropriate in this case.
                                       III.
          For the foregoing reasons, we VACATE the district court’s
   preliminary injunction as overbroad and REMAND for further proceedings
   consistent with this opinion. The mandate shall issue forthwith.




                                         7